MEMORANDUM **
*707G.D. Massey appeals pro se the district court’s summary judgment to defendants and denial of Massey’s post-judgment motion to file a third amended complaint. Because Massey’s motion to amend the complaint did not toll the time for filing a notice of appeal, his notice of appeal was untimely and we lack jurisdiction over this appeal. See Fed. R.App. P. 4(a)(4)(A); Browder v. Director, Dept. of Corr., 434 U.S. 257, 264-65, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978). We therefore dismiss this appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.